Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 1 of 18

UNITED STATES DISTRICT COURT

For the District of Arizona

Honorable Judge,

I, Kathleen J. Kendrick come to this great court for help. First thing is that I have no idea how to
do this paperwork. I have reached out to multiple attorneys and have not had a bit of luck as none
do product law in reference to my specific issue. I am hoping to at least file so that I keep within
the time frame allowed to file. | am preparing for a bone marrow transplant and will have to
lodge in Phoenix within sixteen minutes from the Mayo Clinic. I will be there for four months
and do not want to lose my window to file. In December 2019 I was consulting for a hemp farm
in Sedona owned by John Bradshaw and staying up there for a few days at a time. I started
coughing, having sinus headaches and came home to go to urgent care where I was given
antibiotics for bronchitis sinus infection and ear infection, I felt better after about 10 days. So
then in January 2020 I slowly started feeling ill again and went back to the doctor thinking it was
not completely clear, I had numerous tests, blood, fungi, throat biopsy, week after week I was
sent to a pulmonologist, an allergy doctor, a GI doctor, and many others to no avail. They said no
cancer, but my white count continued to climb and my normal issues with arthritis and sinus
became worse.

I ended up at TMC in March 2020 with several issues and was told to go to the cancer center
where a bone marrow biopsy was done in May of 2020; I learned I had CMML and so I
contacted the Mayo Clinic for a second opinion and treatment options. I am no perfect angel but
could not for any reason understand how this could be happening. I personally have suffered
greatly, my family as well. I have worked hard all my life and provided for my family to the best
of my ability, but this was more than I could handle. In July 2020 after I already knew what was
happening, I learned that I had received a recalled prescription of Metformin and began checking
and learned in January 2020 I had received a 90-day script of bad medication. I also learned there
were four batches of this medication made in 2018 which was to expire in 2020 that seemed a bit
odd to me, how could they not know this information. All I know is I believe the mutated blood
profile that is causing me to need this bone marrow transplant or die is the direct cause of the
recalled Metformin. My life is upside down and J must have this transplant, but I do not want to
lose my right for filing against Lupin because I am in the hospital trying to save my life, So I ask
that I please be able to file and continue to look for an attorney while I am by the grace of God
being given the opportunity for life. I have attached a few documents to substantiate my claim
and contacted Lupin pharmaceuticals attorney Jessica Wilson by E-mail with my intention. |
pray you can help me.
Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 2 of 18

With Sincere Respect: Kathleen Kendrick

03/23/2021

 

 

Kathleen Kendrick
7009 S. Beavertail Ln.
Tucson, Arizona. 85756
(928) 323-4741

Scavoski77@aol.com
   
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
  
  
  
 
  

Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 3 of 18

UNITED STATES DISTRICT COURT

Honorable Judge,

| want you to know completely unsure on how to do this paperwork, but | will do
whatever | need to do. If you can give any appropriate instruction, | would deeply
appreciate that. | live on 804.00 dollars a month SSD and my family pitch in the rest. |
have my 88-year-old mother here as well as my daughter and son moved in to help me
after learning of my illness, especially now with COVID finance has been difficult for
many as | am sure you are aware. | am fighting for my life at this point and can not
seem to find an attorney | feel overwhelmed with all that is before me. | need help and
because of my lifestyle | believe with all that is in me that Lupin Pharmaceuticals
Metformin caused this blood mutation with the CMML | have no idea how many bad
prescriptions | had over the 2 years, but | know that the 90-day script in January 2020
through March 2020 was one of them and that is when | became ill. | am now insulin
dependent as | refuse to take metformin, the cancer has also affected the diabetes. |
have been informed that Lupin also contracts out and that there were other recalls from
varies companies on the same medication Teva Pharmaceuticals, Apotex Inc. Amneal
Pharmaceuticals Bayshore Pharmaceuticals, Denton Pharma, Inc. Direct Rx, Sun
pharmaceuticals industries | do not know how many others. | have attached a copy from
the pharmacy to show the prescription.

With Respect:

Kathleen Kendrick

Scavoski77@aol.com
7009 S. Beavertail Ln.

Tucson, Arizona. 85756

928-323-474: |
2 03/26/2021

  
Case 4:21-cv-00132-BGM Document 1-1

200 Wilmot Road, MS #2287
Deerfield, 1. 60015

wen, F6704-L03-0003539 PO01 TOO006 ********""MIXED AADC 159
Se KATHLEEN KENDRICK

7009 S BEAVERTAIL LN

TUCSON, AZ 85756-5169

LDU fetta PUP yep pepegggeetedftbefetooe [feel ply

URGENT PRODUCT RECALL INFORMATION

Dear Walgreens Prescription Customer,

Filed 03/29/21 Page 4 of 18

July 23, 2020

Our records indicate that you received one or more prescriptions for Metformin Hydrochloride Extended-Release Tablets USP,
500mg and 1000mg, manufactured by, Lupin Pharmaceuticals, Inc., from a Walgreens pharmacy.

The manufacturer, Lupin Pharmaceuticals, Inc., has initiated a voluntary recall for these drug products due to detection of N-
Nitrosodimethylamine (NDMA) levels in excess of the Acceptable Daily Intake Limit (ADI). NDMA is classified as a probabie
human carcinogen (a substance that could cause cancer) based on results from laboratory tests. NDMA is a known environmental
contaminant and found in water and foods, including meats, dairy products, and vegetables.

Recalled Product Information:

 

Product Name

NDC

 

 

Metformin Hydrochloride ER 500mg Tablets

68180-336-07

 

Metformin Hydrochloride ER 500mg Tablets

68180-338-01

 

 

 

Metformin Hydrochloride ER 1000mg Tablets

Metformin Hydrochloride ER 1000mg Tablets

 

68180-337-07 |
68180-339-09

 

 

 

instructions for Patients: Patients should contact their doctor for further guidance and potential change of treatment before

thev ston taking this drug. product.

* If youno longer have any medication at home: You do not need to take further action. Please contact your prescriber

if you have any medical questions regarding this recall.

* if your medication was dispensed in a manufacturer stock bottle: Please check your manufacturer bottle for the
impacted NDCs above. If you do not have the NDCs listed above, your medication has not been impacted. Please see

below for an example of where your NDC is located on the bottle.

 

        
 

we

 

PHARMACIST:

erated oy beyrest

 

Each coated extendad-retease tabs SRR :
conlains mettorsn hydrochiakxs: = =

USP SNC mg Sromenemean ey *
= |
Rx only pied
60 Tablets ce
Lupin i :

 

: : Ta,
noc 681480-336-07 > USUAL DORAGE: fon package ise 7
ae nant cnr cate WARHIUE: Keep oul of the court: of chile esy

Rispecne on ight, light recishnt contamer 36 detined eo ,
: SP Eetented-neeasy tablets ahendd nee he sroken  Siowhactoredt by

Store at 2° TIE) excursions person tedio Fi Bt .
te “Kk jooe YEP Controfiad Boom lemgecaturey Cade Na. COPRMGS- RSE
CORE NE Teed are hurd y

Marutacivend Soe

Lopie Puaemacenticsis, inc.
Sattonore, Mas ylaend PEDO
Uretec Stars

Lupin Listed 2
Bas Aa TR Inka

+ 0003539

 

 

Nas
K ay

Marnbesr of Wate cnn Ss Abas: >
Morber of Wahpoons Roots Albanone F6704-103
Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 5 of 18

* Medication dispensed in an amber vial: To determine the manufacturer, look at the name of the manufacturer located
under the medication name on the vial label. Please see below for an example of where the manufacturer name is
located on the vial label.

 

PRAT oes

 

METFORMIN ER 500MG TAB
mrs Lupin

 

 

 

 

arr BK

5B SPS ae Be REE eon ee
Thala teens.
»

a I

 

 

arene
Gas
=
£RPRIA TIO Date oo PD ime
os
=
sae

 

 

e Medical auestions and adverse events:
«Adverse reactions or quality problems experienced with the use of this product may be reported to the FDA's
MedWatch Adverse Event Reporting program either online, by regular mail or by fax.
= Complete and submit the report Online: www.fda.gov/medwatch/report.him
* Regular Mail or Fax: Download form www. fda.gov/MedWatch/getforms.htm or call 1-800-3321088 to
request a reporting form, then complete and return te the address on the preaddressed form, or submit
by fax to 1-800-FDA-0178

* Product disposalireturn:

. Please contact Inmar Rx Inc. Monday — Friday 9:00 am to 5:00 pm EST at (855) 532-1856 to request a product
return and reimbursement packet. Foliow the instruction provided in the return packet, return the recalled product
and pharmacy receipt using the prepaid FedEx Authorized Return Service Shipping label.

© Walgreens is not able to accept unused or unwanted medication back

«Medications may be disposed of in a Walgreens Safe Medication Disposal! Kiosks: Contact your local Walgreens
or select “Medication Disposat” from the filters on the store locator on Walgreens.com to find a Waigreens with a
Safe Medication Disposal Kiosk.

For additional options to safely dispose of unused medication, please see the FDA website: Disposal of Unused

Medications

Thank you for your prompt attention to this matter. We look forward to seeing you at Walgreens for all of your healthcare needs

Hededirrden

Natasha Polster, R.Ph.
Vice President, Pharmacy Quality. Compliance and Patient Safety

FRIOALOS
 

Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 6 of 18

 

 

 

 

Kr: Melformin HOLTER

 

 
Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 7 of 18
Lupin Pharmaceuticals Inc.

November 16. 2020

 

Kathleen Kendrick
7009 S Beavertail] Lane
Tucsson. AZ 85756

Dear Ms. Kendrick:

RE: Metformin HCLER

| reler to your phone conversation dated “16NOV2020”, in which vou reported vou experienced
a suspected Adverse Event'Adverse Drug Reaction (AE/ADR) consisting of “cough, headache,
ear/sinus infection, WBC was high, large nodes in thyroid, and CMML (Chronic

myelomonocytic leukemia) stage 0” while taking Lupin’s product “Metformin HC] ER”.

‘AS a company, we have regulatory and ethical obligations to obtain further information and

report AL’ADRs which may be associated with our products. The safety information gathered by

these means is a valuable addition to understanding the complete safety profile of our products.

As explained to you over the phone, [ have enclosed a consent form and would appreciate it if
you would provide the name and contact details of your physician in order for us to obtain

further information on your case.

Please be assured that any information provided will be treated in the strictest confidence. For
further questions or concerns, please contact Lupin Medical Information at 1-800-399-2561.

Thank you in advance for your co-operation.

Kind regards.

Lupin Pharmaceuticals. Inc.
Medical Information
2020-008458

Enclosure(s}:
Patient Consent Form
Self-Addressed Stamped Envelope

z CU PT DPM BAT erUPD eam Rtn TD gem rag amp oe yy Gem et
Fi SENT, aes FLOOR, DP ND Pe 2

www. lupinpharmaceuticals com

ones

BP
 

4/16/2024 Case 4:21-cv-00132-BGM Document 44, Filed 03/29/21 Page 8 of 18

eu atient Online Services

MAYO
cl TNIC Name: Kathleen Kendrick

x DOB: 06/07/1958 MRN: 12696936

Test Results

Name: Kathleen Kendrick | DOB: 6/7/1958 | MRN: 12-696-936 | PCP:

NGS FOR MYELOID NEOPLASMS (NGSHI) -
Details

Images

Scan on 9/10/2020 7:39 AM

Component Results

Standard

Component Your Value
Range

Specimen Type Your Vatue
Bone marrow

 

 

Indication for Test Your Value
CML
NGSHM Result Your Value

See interpretation

 

Pathogenic Mutations Your Value

Detected 1. ASXL1:
Chr20(GRCh37}:g.31022448 31022449del:
NM_015338.5(ASXL1):c.1933_1934del:
p.Gly645Trpfs*12 (41%)
2. EZH2: Chr7(GRCh37):9.148523725C>A;
NM_004456.4(EZH2):c.729-1G>T; p.? (47%)
3. RUNX1: Chr21(GRCh37):g.36164900del:;

NM AATNANTRON P/RIINN 1) RGAdoal-
hitps://onlineservices.mayoclinic.org/PatientOnlineServices/Tile/testResults/testResults WAZ
 

4/16/2024 Case 4:21-cv-00132-BGM Document id. Filed 03/29/21 Page 9 of 18

esul tient Online Services

STEER Te Ene er st EERE peer rere

p.Asp29sThris*2 (6%)

4, SETBP1: Chr18(GRCh37):g.42531913G>A;
NM_015559.2(SETBP1):c.2608G>A;:

p.Gly870Ser (46%)

No other pathogenic mutations were detected in
the other genes tested on the

panel at the reportable limit of assay detection. See
below for Variants of

Unknown Significance and Additional Notes.
Please see the section of “Panel

Gene List" below for the complete list of genes
tested.

 

Clinical Trials Your Value
Information regarding possible clinical trials for
this patient can be found
at the following sites:
1). ClinicalTriais.gov:
http://clinicaltriais.gov/ct2/search/advanced
2). Mayo Clinic:
http:/Awww.mayo.edu/research/clinical-trials
3). National Cancer Institute:
http:/Awww.cancer.gov/clinicaltrials/search
4). Molecular Match:
hitps:/Awww.molecularmatch.com/

 

Variants of Unknown Your Value

Significance (VUS) 4. EZH2: Chr7(GRCh37):9.148514354C>T;
NM_004456.4(EZH2):c.1370G>A;
p.Cys457Tyr (46%)

2. TET2: Chr4(GRCh37):g.106155466C>T;
NM_001127208.2(TET2):c.367C>T;

p.Arg123Cys (45%)

The VUS variants listed here (with approximate
variant allele %) are not

sufficiently characterized in the current literature
and are therefore of

uncertain clinical significance at this time. They are
reported here for

future reference in the event they become clinically
significant in the light

of new scientific data.

 

 

Additional Information Your Value
None
Method . Your Value

DNA is extracted from the peripheral blood or bone
marrow sample and

following library preparation by hybrid capture,
subjected to next generation

sequencing (NGS) with post-sequencing analysis
of tumor-associated mutations.

Because some regions in the target panel are not

consistently resolved by
hitps://onlineservices, mayoclinic.org/PatientOnlineServices/Tile/testResults/testResults 212
 

Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 10 of 18
1/16/2021 Test Results - Patient Online Services

difficulties in resolving somatic or polymorphic
alterations, or in assigning

variant calls correctly to donor and recipient
fractions, if pertinent

clinical or laboratory information (e.g. chimerism
engraftment status) is not

provided. Correlation with clinical, histopathologic
and additional

laboratory findings is required for final
interpretation of these results.

This assay does not distinguish between somatic
and germ line alterations in

analyzed gene regions, particularly with VAF near
50% or 100%. If nucleotide

alterations in genes associated with germ line
mutation syndromes are present

and there is also a strong clinical suspicion or
family history of malignant

disease predisposition, additional genetic testing
and appropriate counseling

may be indicated. This report interpretation is
based on current medical and

scientific literature, but clinical significance may
not be completely

established for all reported target gene
abnormalities identified. The final

interpretation of results for clinical management of
the patient is the

responsibility of the managing physician.
TECHNICAL DISCLAIMER

The depth of s

equencing coverage may be variable for some
target regions, but

assay performance below the minimum acceptable
criteria, or for failed

regions are noted. Analysis of rare (low allele
frequency) polymorphisms may

be problematic in some cases. A low tumer cell
percentage in the sample may

affect the true mutation VAF and/or sensitivity.
Suboptimal- performing

regions (i.e. less than the expected minimum depth
of coverage) may affect

analytic sensitivity for detecting lower level
mutations. This is a

qualitative test. The variant read fractions are
provided for information

only and represent a relative proportion of mutated
alleles, but do not

indicate a measure of analytical sensitivity for the
given genes; assay

sensitivity is as stated in the method summary.
Some genetic or genomic

altarstiane auch ae basa ineartianisaatiatinn finals
https-//onlineservices.mayoclinic.org/PatientOnlineServices/Tile/testResults/testResults 4/12
 

4116/2024 Case 4:21-cv-00132-BGM Document 1-1, Filed 03/29/21 Page 11 of 18

Patien ervices

*

NGS, additional separate clinical laboratory assays
may also be used to

complete the overall analysis including: CALR
(CALR), CEBPA (CEBPA),

CSF3R (CSF3R), FLT3 (FLT), JAK2 V617F Mutation
Detection (JAK2B, JAK2M,

or JAK2V), JAK2 Exon 12 Mutation Detection
(JAKXB or JAKXM), KIT (KITB,

KITBM, KITAS, or KITE), MPL (MPLB or MPLM),
NPM1 (NPM1), and TP53

(P53CA).

Performance characteristics of NGS panel:

Single base substitutions: accuracy >99%:;
reproducibility 100% (intra- and

interassay); sensitivity 5-10% variant allele fraction
with a minimum depth

coverage of 250X.

insertion/deletion events: accuracy >99%;
reproducibility 100% (intra- and

interassay); sensitiv

ity 5-10% variant allele fraction with a minimum
depth

coverage of 250X.

This test was developed and its performance
characteristics determined by

Mayo Clinic in a manner consistent with CLIA
requirements. This test has not

been cleared or approved by the U.S. Food and
Drug Administration.

 

Disclaimer Your Value
CLINICAL DISCLAIMER

Mutation calls detected between 5-10% variant
allele fractions (VAF) may

indicate low-level (i.e. subctonal) tumor
populations, although the clinical

significance of these findings may not be clear.
Some apparent mutations

classified as VUS may represent rare or low
frequency polymorphisms. A low

incidence of gene mutations associated with
myeloid neoplasms can also be

detected in hematopoietic cells with advancing age
in some individuals

without evidence of a hematologic malignancy
(“clonal hematopoiesis”) and

these alterations may not be clearly distinguishable
from tumor-associated

mutations (PMID 25326804;25426838;25426837).
Prior treatment for hematologic

malignancy could affect the results obtained in this
assay. In particular,

prior allogeneic hematopoietic stem cell transplant
(HSCT) may cause

https://onlineservices.mayociinic.org/PatientOnlineServices/Tile/testResultstestResults 312

 
4/16/2021 Case 4:21-cv-00132-BGM Document 1 at paadll d 03/29/21 Page 12 of 18

line Services
AWUGiIaryvi1y, Buti Gs tat ye ADIOS LIAS a LA qebiwecay

events, copy number
alterations (CNA) and gene translocation events
are not detected by this

 

assay.
OncoHeme Panel Your Value
Gene list ANKRD26 (NM_014915.2) 5‘UTR, exons 1-4, intron

c.172, ASXL1 (NM_015338.5)
exons 10-13, BCOR (NM_001123385.1) exons 4-15,
CALR(NM_004343.3) exon 9,
CBL (NM_005188.3) intron 7 last 100bps before
start of exon 8, exon 8,
intron 8, and exon 9, CEBPA (NM_004364.4) exon 1,
CSF3R (NM_000760.3)
exons 14 and 17, DDX41 (NM_016222.2) exons 1-17,
DNMT3A (NM_022552.4)
exons 8-23, ELANE (NM_001972.2) exons 1-5,
ETNK1 (NM_018638.4) exons 2-5,
ETV6 (NM_001987.4) exons 3-8, EZH2
(NM_004456.4) exons 2-20,
FLT3(NM_004119.2) exons 14-20, GATA1
(NM_002049.3) exons 2 and 4, GATA2
(NM_001145661.1) exons 3-7, intron 5, c.1017+1 -
1017+736, IDH1
(NM_005896.3) exon 4, IDH2 (NM_002168.3) exon 4,
JAK2 (NM_004972.3)} exons
12-16, KDM6A (UTX) (NM_021140.3) exons 1-29, KIT
(NM_000222.2) exons 8-11
and 17, KRAS (NM_033360.3) exons 2-3, MPL
(NM_005373.2) exons 10-12,
NPM1 (NM_002520.6) exons 9-11, to -30 before exon
11, NRAS (NM_002524.4)
exons 2 and 3, PHF6 (NM_0010
15877.1) exons 2-10, PTPN11 (NM_002834.3)
exons 3-4 and 12-13, RAD21 (NM_006265.2) exons
1, 2, 4-7, 9-11, 13, 14,
exon 10 flank 15bp, RUNX1 (NM_001001890.2)
exons 1-6, intron 4 c.725-13T>A
and intron 5 c.886+1-4del, SETBP1 (NM_0145559.2)
partial exon 4; amino acids
400 - 950, SH2B3 (LNK) (NM_005475.2} exon 2-8,
SF3B1 (NM_012433.2) exons
13-16, SRP72 (NM_006947.3) exons 6, 10, SMC3
(NM_005445.3) exons 7, 8,
13, 17, 19, 21, 29, SRSF2(NM_003016.4) exons 1 and
2, STAG2
(NM_001042750.1) exons 4-34, 12, 17 and 22 flank
15bp, TERT (NM_198253.2)
exons 2-16, TET2(NM_001127208.2) exons 3-11,
TP53 (NM_000546.4) exons 4-9,
U2AF1 (NM_001025203.1) exons 2, 6, and 8, WT1
(NM_024426.2) exons 1-10,
and ZRSR2 (NM_005089.3) exons 1-11.
For some genes, the transcript IDs used in this

hitps //onlineservices.mayoclinic.org/PatientOnlineServices/Tile/testResultshestResults 8/2

 
1/16/2021

 

Case 4:21-cv-00132-BGM Document 1-1. Filed 03/29/21 Page 13 of 18

Test Results - Patient Online Services

analysis may not be the same

as in other cancer mutation databases, such as
COSMIC

(http://cancer.sanger.ac.uk/cosmic).

Variants will be reported out using version HGVS
nomenclature v1

5.11.

 

Released by

Your Value
Signing Pathologist: Kaaren K. Reichard, M.D.

 

Interpretation

Your Value
1. ASXL1:

Chr20(GRCh37):g.31022448 3102244Sdel;
NM_015338.5(ASXL1):c.1933_1934del;
p.Gly645Trpfs*12

Normal gene/protein function: The ASXL1 gene
(additional sex combs like 1)

located at chromosome 20q011.21 encodes a
chromatin-binding protein required

for normal embryonic segmentation and regulates
epigenetic marks and

transcription. ASXL1 interacts with the polycomb
repressive complex 2 (PRC2)

and regulates tri-methyiation of histone H3 lysine
27 (H3K27me3), a chromatin

modification process associated with gene
silencing. It also associates with

the deubiquitinating enzyme BAP1 and may
promote expression of genes through

removal of PRC1 complex-mediated H2A lysine 119
(H2AK119) ubiquitination

{Abdel-Wahab et al., 2012, 22897849; Inoue et al.,
2013, 24216483).

Mutation effect: The frameshift p.Gly645Trpfs*12
mutation results in

premature protein truncation before the highly
conserved PHD region and is

considered inactivating. Truncating mutations have
been shown to res

ult in

decreased to absent expression of the wild-type
ASXL41 protein, and are

capable of inducing myelodysplastic syndrome-tike
disease in mouse models.

An in vitro assay showed markedly reduced H3K27
trimethylation genome-wide in

hematopoietic cells following ASXL1 depletion and
loss of H3K27

tri-methylation promoted malignant transformation
in hematopoietic cells

(Abdel-Wahab et al., 2012, 22897849; inoue et al.,
2013, 24216483).

Disease associations: ASXL1 mutations have been
reported in patients with a

https://onlineservices.mayoclinic.org/PatientOnlineServices/Tile/testResults/testResults 6/12
 

Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21 Page 14 of 18

Reason for Visit
Follow-up CMML-0

interval History
Mrs. Kendrick returns for 6 month f/u. Recent labs are noted below. She has done well over the
last 6 months, using a number of different herbal concoctions. No B symptoms

Current Outpatient Medications:

* azelastine (ASTELIN) 137 mcg/spray (0.1 %) nasal spray, Administer 2 sprays into each
nostril 2 (two) times a day. Use in each nostril as directed, Disp: , Rf:

* cannabidiol, CBD, (CANNABIDIOL ORAL), Take by mouth. **NEED DIRECTIONS™, Disp: ,
Rfl:

* insulin glargine 100 unit/mL (3 mL) injection, inject 58 Units under the skin every morning. ,
Disp: , Rft:

* insulin lispro (HumaLOG KwikPen) 100 unit/mL injection, Inject under the skin 3 (three) times a
day with meals., Disp: , Rf:

* losartan (COZAAR) 25 mg tablet, Take 25 mg by mouth daily., Disp: , Rfl:

* meloxicam (MOBIC) 15 mg tablet, Take 15 mg by mouth daily., Disp: , Rfl:

* omeprazole 20 mg tablet,disintegrat, delay rel, Take 1 tablet by mouth daily., Disp: , Rfl:

Allergies
Stadol (seizures)

Hematologic History
1. Chronic myelomonocytic leukemia (CMML), diagnosis 5/20/20

Leukocytosis first noted in 02/20
Bone marrow aspirate and biopsy 5/20/20 at Banner Health in Tucson:
Hypercellular, megakaryocytic dysplasia, 2% blasts, increased monocytes.
FISH panel negative, Mutations in RUNX1 and SETBP1. Peripheral blood
with absolute monocytosis, neutrophilia, eosinophilia, basophilia, 1%
circulating blasts. CBC 1/20/20: Hgb 13.3, WBC 39,100, monocytes 5780,
eosinophils 1680, left shifted with myelocytes and metamyelocytes.
Cytogenetic not available or not done.

e CBC 6/16/20: WBC 40.6, Hgb 13.1, platelets 369

e Bone marrow aspirate and biopsy MCA 8/19/20: MDS/MPN neoplasm,
compatible with CMML-0. 90% cellular, dyspoiesis involving mainly the
megakaryocytic and myeloid lineages. Circulating blasts at 1%, bone marrow
blasts 1%. Cytogenetics 46,XX. Pathogenic mutations by NGS: ASXL1
(41%), RUNX1 (6%), EZH2 (47%), SETB1 (46%). Variants of unknown
significane in EZH2, TET2

e CBC 10/1/20: WBC 38.1, Hgb 13.3, platelets 343,000, monocytes 6700

e CBC 12/17/20: WBC 21.3, Hgb 11.9, platelets 273, monocytes 5500, 2%
metamyelocytes, 2& myelocytes

Past Medical/Surgical History
Case 4:21-cv-00132-BGM Document 1-1 Filed 03/29/21

Diabetes mellitus

HTN

Breast reduction 2016

Knee replacement x 2

Thyroidectomy January 2020 (partial) for a thyroid nodule
Dyslipidemia

Ectopic pregnancy

NOaARWN >=

Social History

Active smoker, 2-5 cigarettes weekly

Widower (husband died of lymphoma 23 years ago)

Lives alone, but daughter and son will be moving in with her
Hemp farmer and sells CBD products

Family History
Positive for diabetes and vascular disease
2 siblings, 1 brother and 1 sister

ROS
Has chronic pain secondary to osteoarthritis, mild fatigue
Vitals:
02/22/21 1248
BP: (!) 143/92
Pulse: 93
Temp: 36.1 °C

Physical Exam
Well-appearing
No obvious splenomegaly but somewhat difficult exam

Diagnostics
Hgb 11.7, WBC 21.4, platelets 244

IMPRESSION

Page 15 of 18

1. CMML-O, high risk by virtue of her mutational profile and high WBC count.

PLAN

1. She is clinically stable but has high risk disease. |! am also concerned that her Hgb
has fallen. | suggested that we move forward with HLA typing and potentially to
allogeneic SCT and she agrees. | will see her back once we have the typing data

and have secured a donor.

 
 

aMHTOdO

9 o6°€ O00" OE oz/sz2/to /CAWYNDTS ‘§ ‘SIV HY S0-6TE7-88000
we

oO
(QO cttr ew ee oe ee ee ee eee eee
o6°s oo0* OE PTBqo jqns T :SHutrtta Teao,

cab)

Grrr tr tt rr ee ee eee eee

Oo
ou

MLMM6AL

NJ O6°E o00°OF oz/sz/to /AaWYNDID ‘S ‘SINE HWT 6S-6628~-70000
—
oO
N ollie eeecuce eee eee eee eee ne ceuweennene ee eeeee none
0
oO oct o00°Ot TTBQOQQNS t tsButttta TeqoL
Teorttren ewe we ee Le ee
v
LL aiewodao
cd Ott 000°Ot oz/ez/to /GaWYNOID ‘§ ‘anwH AIS 60-6Ef0-08TS9
I
a

~ at

CO non nn nnn nee nee ee en eee eee ee wee ee ee

= bo°0 000°T PTB IO AANS t rsButrttta Tey,

S++ we wen eww eee ee ee we ee eee a

oO

oO

Qa LaLazdoO

> ¥0°0 o00°T oz/st/toa /AdWWNOID ‘H ‘OOSTONWad Mas O09-976E-ZLTO00
(Dovrrtrr tt rte estes weeeeeeee cee wee ee eee cee weeeeee wee eee eee wee eee ee
M aortas Aqrquend aotTazres (S)#J0u UTeTO qaqtroserzda uda Dan

I

N go ajed (s)ueta “sur

9

a

oO

2°

>

°

a

N

st PELL-064 (025)

% O€LSe ZW ‘NOSOOL
5 da SUNIT AIOO 3 TTL ‘OJuUT vsaza0qg

ozor/oe/zt ybnoxzyy ozoz/T0/t0
@ttyoad uorydtzoserg
Wd €TIEO Tzroz/L2/TO reutqz/ayjep jArodey UOTISWAOJUT QuatAed [etqueprzuoSg
y sabe

69°St6$ nok PEASS SOueANSUT AINOA

IWE ONI NGd UWLSOIOS SNLNWI 6L80T-ZELZEPE

9°9LET$ NOA PaaeS aouUeINSUT AzNOA

‘WE CNI Nd WIM IN/N OOT DOIWWOH 6L80T-TELcEDE

SVL GZIAIGOW ONOCOT BA NIWHOSLEN G6LEOT-Z7TaTEPE

L°609E$ NOA peaes soueznsut anoZr

S6°TT$ NOA panes souRANSUT ANOK

SLATAWL OWS WWdAZVId GLEOT-TTSLZbP

UOTIBOTPSHW TaqumnN
uotqdiiosera
a iqapuep
aS6T/40/90 ?YaATA JO |ajeq
LRLP-ECE (826) seuoUg Juet ed

69TS-9S458 2 ‘NOSONL
NI TIWLINGAWSA S 6004
NOTMANSN "N NEETHLWH sOJUI QuaTARd

sussibtew

 
oft coo‘ ost = FTeAOAQnS Tt ‘sBuritta TeQoL
dxoedeo
9 oer ooo Ost 02/90/20 /QdaWYNDID
e
oO
No otrctt stress ween eee wees wee eee een wenn en eaeenee we wee ee
a 06° 000°09  Tejoqaqns t :sBurrtta TeqoL
De ..
Gyr r ttc teers
Oo
ou
lerecrer 4.
NJ oO6'°E o00°09 02/0/70 /GdWYNSIO
—
oO
N ooo eee new eeee we eee een e eee
—
3 OerT 000°; OzT «= TeQOAQns tT rsbutttta TeI0L
TH owt rr ttt ttre wee oe eee a ry eet ew eee
v
uw é6édvawin
ao OEt 000°02T 02/t0/z0 {/AdWYNOIO
I
a
—_
C wen enn enw ee ne eee ee ee eee eee wae ee ee ~
= oET 000°06 > [TeJyoyqngs tT ‘sButt(ta Teao,
5 --------- eee we eee eee ween eee we eee wae we eeenee new nee
oO
oO
Qa QOMOTAO
Of°T 000°06 02/62/10 /AdWYNOIO
= Meee nee eee
O
MO aptza AQT Quend eotTaras (S})#zeN wteto
I
N fo a3eq {s)ueTa ‘sur
9
ad
oO
2°
>
2
ad
N

Case 4

PELL-064 (075)
O€LS8 ZY *’NOSONL

Wa SYNTT AIOOD FJ TTL ‘oFUT axzoyg

Wd €TSEO TZOZ/Lz/TO seuTa/saep azodey

S

:aBea

"RH ‘OOSTONWad ao
“a ‘Igaras peice)
‘a ‘Igargs 289
=~
‘Ww IASNI og0
aaqtioseag uaa

ozoc/oe/zt yBnozya ozoz/te/to
BlTtjord uorydraosarg

UOTIBMUAOZUT WWeoetzed TRTIUepTUOD

6S°925 NOA panes aoueinsut xanox

f0-ZbTO-95229 SGVL AHte OWOOS AZ NIWYOILEN GLBOT-SREREere

60° 4988 nod PReAES BOuUBANSUT ANOZK

OT-O€PO-TTO6S SLETGYL YO OWOE NILNODAXO 6L80T~9b99EFF

69°#6T$ NOA paaes aoueINsuT xmnOZ

TO-0€58-90b00 SAVL TSH GLWIGEWNI OWOE ANCAdODAXO

GLB0T-FESOC EE

6S"061$ nod paaes aouernsut xnoZ

SOQ-Z000-1S96S SHINSdWO OWOT AIOZWAdGWO ELBOT-TS9FC KE

DN uoTQeotpaN zequnn
uotadrazsserd
a 1qapusay
e@S6T/40/90 1yqqat@ JO ayed
LPLP- ECE (826) sauoyd Juat eg

69TS-9S4S8 ZY ‘NOSONL
NY ‘TIVLYSAVEE S 6004

WOTAGNaN *N NaS THLyy 'OJUl Quetied

suserbtew
Oe 'T coo’o6 2 TeIe3qQNs T ‘SButttta Teaser

oc
duHWEG6A 8° OZFTS NOA paaes aouRANsUT rnNOX
a) ogTT 000°06 0z/£0/E£0 /AaWYNSID YK "H ‘QOSTONWua O8D 90-ZEOO-~EEO6T SAVL OLLOWSO OWOO0T UH NIWYOMLIN 6EL80T-9T9boPY
oc
de eee ee eee eee eee eee ence cee ee ee eee ee

cab)

MD) OL°TT o00°OOE =F TRROAQNS € :SsButTtta Tego.

GO Oo eee eee eee woe eee eee eee eee.
oO
NJ Natanaz 60°2S$ noA paaes soueransut anox
oO OBE o00°00T 0z/0z/ro /AdWYNOID “H ‘OOSTONWad O80 60-TOZE-06 7280 ATG (9T/S)WNEXOTE DHHS IGN Nd G-@@ 62L80T-Z9ShORD
5

oO WWLdIOLT 60°2S$ nok paaes aoueaznsut rznox
3 O6 ‘Ee ooo OOT oz/st/eo /QaWYNOTD “H ‘OOSIONWaa HWT 60~TOZE-0EZBO QTd (9T/S)WNEXOTE LUHS IGN Nd d-~d 64R0T-2oSbrEy
LL
€dHdN.o 60°zs$ nok paaes aouemnsuy aznogx

J o6°€ 000°O0T 0z/6t/zo /AdWYNOID “H ‘OOSIONWud om 6O0-TOTE-067T86 Nd (9T/S)WH@XOTE LYHS IGN NHd d-~G 6L80T-Z9SbHHE
a

_ /

S me eee ee ee eee eee ee

E o6°E£ o0s'*L pTeqQoraqns T ?SHutl{ta TeIoL

SS --- eee ee ee eee eee ee we ee eee ee ween e wenn ~~

oO

oO

Oo HI@THEZ 6o0'e€ees$ nok peaes aoueansut anox

= Ob°E oos'2 oe/tt/z0 /(ANYNDIO “H 'ODSIONWHa RAS TO-€ES8-S9000 (awa) NOISNEdSNS OILLO XHdOMdID 6LBOT-C980ebE
co eotad Aqtquend BOTAS {S) #7eu WTeTO taqQr~zoseadg Udu OaN UOT IVOTPAW aaqunn

Q JO a7ed (S)Ueta “sur uotqdiazosezg
a

©

oO a :zapuay
1

B 8S6T/L0/90 sYU3aATE Jo eaqeg
a Lhap-€2E (876) seucyd Jet ed
N

vt PELL-064 (02S) 691S-99458 ZW ‘Nosons

®

”Y ocLse 2Y ‘NOSOAL NU TIVLUSAWEE S 6004

5 da SUNTT AOS @ Tits tOJUL e20jg HOTMCNGY “N NSATHLWY +OJUT Queat qed

ozoz/oe/z7t ybnoazayy oz0z/T0/TO
@[TjoOrg uoryd1taosaag
Wd €T!€0 Teo7~/L7/to tawry/ajaep quoday UOTIBUAOFUT AQueTAIed [Lerqwsepryuop
9 :abeg

susai8 eM

 
